RICHARDSON, P. J.,
dissenting.
The majority says: “Because SAIF failed unreasonably to follow the statutory scheme, a penalty was authorized.” Slip 63 Or App at 503. In reality, SAIF refused to play the game that claimant initiated to circumvent the statutory scheme. By affirming imposition of a maximum penalty, we give authority to a procedure that ought not be encouraged.
When claimant sustained the injury which is the basis of this claim, he was examined by Dr. Cockburn, who had been *504his treating physician for the other injuries. The doctor was thus well aware of any potential relationship between the most recent injury and the prior injuries while SAIF was on the risk. He reported:
“* * * while delivering beer on December 8, 1980* [claimant] slipped on ice and fell onto his left hip. In the examiner’s opinion, he experienced an entirely new injury, not an aggravation of his old injury. He was injured in the same area of his body but by an entirely different injury.”
There was no other medical evidence relating to this injury.
A claim was filed with EBI, employer’s then carrier. EBI denied the claim within 14 days, and thus no temporary total disability benefits were due. ORS 656.262(4). At that point claimant would have had to request a hearing on EBI’s denial. Claimant notified employer that he was asserting an aggravation claim. The only medical evidence submitted was the report of Dr. Cockburn. That report unequivocally stated that there was no aggravation of claimant’s prior compensable injury. Claimant’s counsel conceded during oral argument on appeal that there was no basis in the medical evidence for an aggravation claim. The claim was clearly frivolous and was filed solely to obtain temporary total disability benefits through an ORS 656.307 procedure. A “307” procedure would not have been arguably available if the claim had been honestly assessed. The majority suggests that the aggravation claim was not frivolous, because the new injury was to the same part of the claimant’s body. Dr. Cockburn’s report addresses that possibility and clearly denies it.
Thus, we have a frivolous aggravation claim filed solely for the purpose of obtaining temporary total disability benefits to which claimant would not have been entitled under the statutory scheme. If the statute, when correctly followed, produces an inequitable result by denying interim compensation, the matter should be addressed to the legislature.
The referee expressed indignation that SAIF could consider denying compensability of the aggravation claim and thereby thwart a “307” procedure. That expression and our affirmance of the penalty imposed turns the process on its head. Any indignation should be directed at claimant who clogged the process with a clearly frivolous aggravation claim to obtain interim benefits that he was not otherwise entitled to *505receive. There was absolutely no basis for an aggravation claim, and SAIF should not have been involved in the proceedings. Because it was, by the simple filing of a claim, it was required to play the game at the risk of a substantial penalty and attorney fees.
I would not applaud the game plan as the majority does, but would reverse.